         CASE 0:20-cv-02621-PJS-BRT Doc. 10 Filed 03/16/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Travis Widner,                                    Court File No.: 20-cv-2621 (PJS/BRT)

              Plaintiff,
                                                STIPULATION FOR DISMISSAL
vs.

Associated Banc-Corp d/b/a
Associated Bank,

              Defendant.



       IT IS HEREBY STIPULATED and agreed by and between Plaintiff and

Plaintiff’s undersigned Attorneys on the one hand, and Defendant, Associated Banc-Corp

d/b/a Associated Bank and Defendant’s undersigned Attorney, on the other, that all

claims in the above-captioned action are hereby dismissed with prejudice, and on the

merits, without additional costs or attorney’s fees to any party.

Dated: March 15, 2021                      THRONDSET MICHENFELDER, LLC



                                           By: _/s/Chad A. Throndset______________
                                               Chad A. Throndset (#0261191)
                                               Patrick W. Michenfelder (#024207X)
                                           One Central Avenue West, Suite 101
                                           St. Michael, MN 55376
                                           Tel: (763) 515-611
                                           chad@throndsetlaw.com
                                           pat@throndsetlaw.com
                                           Attorneys for Plaintiff
       CASE 0:20-cv-02621-PJS-BRT Doc. 10 Filed 03/16/21 Page 2 of 2




Dated: March 16, 2021                    LATHROP GPM LLP

                                         By:_/s/Julia Dayton Klein _________
                                           Julia Dayton Klein (#319181)
                                         500 IDS Center
                                         80 South Eighth Street
                                         Minneapolis, MN 55402
                                         Tel: (612) 632-3153
                                         Julia.daytonklein@lathropgpm.com
                                         Attorneys for Defendant




                                     2
